JAMES LAWRENCE KING, Circuit Judge.
This cause coming on to be heard the 21st day of September, 1967, on defendant’s motion to strike and on plaintiffs’ objections to interrogatories, and the court being fully advised in the premises.
It is ordered that defendants’ motion to strike be and the same is hereby granted and plaintiffs’ objections to interrogatories are hereby stricken for failure to comply with Rule 1.340, Florida Rules of Civil Procedure, as plaintiffs failed to Serve the mandatory notice of hearing on said objections at the time of service of said objections. Plaintiff’s objections to interrogatories having been stricken, it is not necessary for the court to rule on their propriety.
It is further ordered that plaintiffs shall have twenty days from the date of entry of this order within which to answer defendants’ interrogatories.